Citation Nr: 9903453	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for undifferentiated 
somatoform disorder with irritable bowel syndrome and history 
of Gilbert's syndrome, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to November 
1991.
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision 
from the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board, in January 
1996, remanded this case so that additional development of 
the evidence could be developed.  This claim is currently 
under the jurisdiction of the RO located in Nashville, 
Tennessee.

The veteran was afforded a personal hearing at the RO located 
in Columbia, South Carolina in January 1993.  

In an October 1998 memorandum, the representative indicated 
that the veteran was satisfied with the 70 percent rating and 
wished to withdraw the appeal.  The representative stated 
that the veteran had been sent three letters of withdrawal 
for his signature and the veteran had not responded.  The 
representative further indicated that because the veteran had 
not responded, he wished to continue with the appeal.  The 
Board concurs with this assessment and the issue of an 
increased rating for undifferentiated somatoform disorder 
with irritable bowel syndrome and history of Gilbert's 
syndrome remains in appellate status.  

It is unclear from a review of the record as to whether the 
veteran is claiming entitlement to a total rating for 
compensation purposes base on individual unemployability.  It 
is requested that the RO contact the veteran in order to 
clarify this matter and to take any appropriate action.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claim for an 
increased rating.  The representative asserts that the 
medical evidence associated with the record reveals a picture 
of an individual, who is, for all practical purposes, 
dysfunctional, both socially and industrially.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for 
undifferentiated somatoform disorder with irritable syndrome 
and history of Gilbert's syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's undifferentiated somatoform disorder 
(psychological factors effecting a gastrointestinal 
condition) represents the dominant (or more disabling) aspect 
of his service-connected condition.  

3.  The veteran's undifferentiated somatoform disorder 
(psychological factors effecting a gastrointestinal 
condition) is productive of no more than severe social and 
industrial impairment without findings demonstrating total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for undifferentiated somatoform disorder with 
irritable syndrome (psychological factors effecting a 
gastrointestinal condition) and history of Gilbert's syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9502 (in effect prior to 
November 7, 1996); Diagnostic Code 9423 (in effect on 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). This finding is 
based in part on the veteran's assertion that his psychiatric 
disorder has increased in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board finds that no further 
development of the record is necessary before appellate 
disposition is completed.  All records of treatment indicated 
by the veteran have been associated with the claims file.  In 
addition, he was recently examined by the VA and the report 
of the examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Veterans Appeals (Court) has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It is 
noted that the RO has considered whether an increased 
evaluation is warranted for the veteran's service-connected 
disability based on the appropriate diagnostic criteria for 
mental disorders under both the old and revised rating 
criteria. 

The RO has assigned a 70 percent rating for undifferentiated 
somatoform disorder with irritable bowel syndrome and history 
of Gilbert's syndrome in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 9502.  Diagnostic Code 9502, which was in 
effect prior to November 7, 1996, provides for the evaluation 
of of psychological factors effecting a gastrointestinal 
condition.  When the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a rating of 70 
percent is required.

When attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community and when there are present totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior, and demonstrably unable to obtain or retain 
employment, a 100 percent rating is provided.  (effective 
prior to November 7, 1996).

Diagnostic Code 9423 provides for the evaluation of 
undifferentiated somatoform disorder (effective November 7, 
1996).  A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  

Diagnostic Code 7319 provides a 10 percent evaluation for an 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) which has moderate symptoms manifested by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation requires severe symptoms manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  This is the highest evaluation under 
this diagnostic code

When two diagnoses are presented, one organic and the other 
psychological or psychoneurotic, covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation is assigned, under the appropriate 
diagnostic code determined to represent the major degree of 
disability. See 38 C.F.R. § 38 C.F.R. § 4.132, Diagnostic 
Code 9502, note 2.  (effective prior to November 7, 1996).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code, which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (1996) (effective November 7, 
1996). 

A VA gastrointestinal examination was conducted in May 1992.  
At that time the veteran complained of stomach pain, cramps 
and diarrhea.  The clinical history indicated that upper 
gastrointestinal series, barium enema, flexible sigmoidoscopy 
and an ultrasound, conducted during the prior year were 
normal.  The diagnosis was irritable bowel syndrome and 
Gilbert's disease by history.

In July 1992, the RO granted service connection for irritable 
bowel syndrome and assigned a 10 percent rating.  A hearing 
was held at the RO in January 1993.  At that time the veteran 
gave testimony concerning the symptoms associated with the 
irritable bowel syndrome.  

A VA gastrointestinal examination was conducted in February 
1993.  At that time the veteran's weight was 175 pounds.  His 
maximum weight the prior year was 185 pounds.  The examiner 
reported that the physical examination was unrevealing.  The 
diagnosis was irritable bowel syndrome.

In a September 1993 rating action the RO granted service 
connection for an undifferentiated somatoform disorder.  His 
disability was recharacterized as undifferentiated somatoform 
disorder with irritable bowel syndrome and history of 
Gilbert's syndrome.  The 10 percent rating was confirmed.

A VA psychiatric examination was conducted in June 1996.  At 
that time the veteran indicated that he was then currently 
working at the same place of employment for the last seven 
months in a service department.  He stated that his job was 
going well.  He reported increased anxiety at times and 
depression.  He had multiple somatic complaints.  He reported 
sleep disturbance and thoughts of dying early around the age 
of 40.  

The examination showed that his mood was sad.  His affect was 
constricted and flat.  He appeared depressed and slightly 
anxious.  He was oriented.  There were no suicidal or 
homicidal thoughts.  There was no paranoid ideation, flight 
of ideas or delusions.  Proverb interpretation was a bit 
concrete.  Judgment and insight seemed fair.  

The assessment was that no organic etiology had been 
identified with regard to the veteran's physical complaints.  
He was slightly impaired in the social and vocational arenas.  
The diagnosis was chronic dysthymia and possible somatoform 
disorder, undifferentiated type.  The Global Assessment of 
Functioning (GAF) Scale score was 55-60. 

A VA gastrointestinal examination was conducted in July 1996.  
At that time, the veteran complained of recurrent cramping 
and abdominal pain, which at times were described as 
uncontrollable.  The veteran reported experiencing diarrhea 3 
to 4 times per day, together with nausea.  There was no blood 
or mucus.  There was no vomiting.  A normal appetite was 
reported by the veteran.  The veteran reported that he had 
gained 26 pounds during the last several years.  Prior upper 
gastrointestinal series and flexible sigmoidoscopy showed no 
abnormality.  

The examination was unremarkable.  A barium enema, upper 
gastrointestinal and small bowel series showed no 
abnormality.  The diagnosis was irritable bowel syndrome.  
The examiner indicated that there was no relationship between 
Gilbert's Syndrome and irritable bowel syndrome.  The 
examiner also noted that there could be an association 
between anxiety and depression and the irritable bowel 
syndrome. 

A VA psychiatric examination was conducted in September 1997.  
At that time the veteran indicated that he had lost 3-4 jobs 
over the past couple of years, due to his continuing anxiety, 
periods of dizziness, and gastrointestinal problems.  His 
present employment consisted of working approximately 15 
hours per week as a disc jockey at a local nightclub.  The 
veteran reported that he was currently taking an anti-
depressant.  He stated that his physical problems were 
eventually going to kill him.  He focused on his fear that he 
would be unable to maintain adequate employment to support 
his needs.  The veteran stated that he suffered from periods 
of crying spells, together with decreased energy and self-
esteem.  He indicated that when he worked he feared the onset 
of gastrointestinal problems, and that he felt that he was 
too fatigued to maintain full-time employment. 

The veteran was noted to focus on multiple somatic 
complaints, to include difficulties with thoughts and 
concentration, headaches, problems swallowing at times, chest 
pressure with occasional palpations, some numbness and 
tingling in his extremities, gastrointestinal problems, 
problems with sleeping, decreased energy, and fatigue.  He 
denied any suicidal or homicidal thoughts. The veteran 
reported increasing episodes of anger and irritability, and 
denied the use of either alcohol or drugs.  A significant 
stressor was his wife leaving him in February 1997.

The examination showed that the veteran was alert and 
oriented.  He appeared to be in no acute distress.  Eye 
contact was noted to be somewhat limited.  He appeared to be 
mildly anxious and reported a depressed mood.  The examiner 
added that the veteran did not show any evidence of a thought 
disorder suggestive of psychotic content.  A fair level of 
insight and judgment was demonstrated.  The examiner 
indicated that based on the current examination, as well as 
the previous rating evaluation of the veteran by the examiner 
(June 1996), the findings were consistent with a current 
diagnosis of chronic dysthymic disorder, as well as 
undifferentiated somatoform disorder.  

The examiner noted that the veteran clearly met the criteria 
for undifferentiated somatoform disorder in that he exhibited 
one or more physical complaints which could not be fully 
explained by known medical conditions and were not shown to 
be precipitated by substance abuse problems.  The symptoms 
clearly caused significant distress the veteran and impaired 
his level of social and occupational functioning. The 
diagnosis was chronic dysthymia and undifferentiated 
somatoform disorder. The GAF score was 50.  

A VA gastrointestinal examination was conducted in October 
1997.  At that time, the veteran complained of recurrent 
cramping and abdominal pain, which at times were described as 
uncontrollable.  The veteran reported experiencing diarrhea 3 
to 4 times per day, together with nausea.  He reported anal 
burning.  There was no blood or mucus.  A normal appetite was 
reported by the veteran.  

A flexible sigmoidoscopy and rectal biopsies showed no 
abnormality.  Chemistry studies showed findings, which were 
consistent with Gilbert's syndrome.  The examiner indicated 
that there was no relationship between Gilbert's Syndrome and 
irritable bowel syndrome.  The examiner also noted that 
anxiety and depression were closely associated with irritable 
bowel syndrome and could aggravate irritable bowel syndrome.  
Regarding lack of change of weight or loss of weight, this 
generally indicated that the veteran did not have an organic 
disease, which was associated with weight loss.  

In a January 1998 rating decision, the RO determined that the 
psychiatric aspect of the veteran's condition represented the 
major degree of disability.  The RO further determined that 
the rating criteria for mental disorders in effect prior to 
November 7, 1996, Diagnostic Code 9502, was more favorable to 
the veteran and increased the 10 percent in effect for 
undifferentiated somatoform disorder with irritable bowel 
syndrome and history of Gilbert's Syndrome to 70 percent. 

To summarize, the veterans statements describing the symptoms 
associated with the somatoform disorder and irritable bowel 
syndrome are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.

Initially, the Board noted that the maximum rating for 
irritable bowel syndrome is 30 percent.  Accordingly, the 
Board finds that the psychiatric aspect of his condition 
represents the major degree of impairment.  The evidence 
further shows that the is no organic basis for the veteran's 
numerous complaints.

The current medical evidence reflects that the veteran is 
experiencing significant symptoms relative to his service 
connected psychiatric disorder.  However, the 70 percent 
currently in effect under Diagnostic Code 9502 contemplates 
severe social and industrial impairment.  During the recent 
VA examination the veteran's complaints included anxiety, 
depression, difficulties with thoughts and concentration, 
sleep disturbance, increased anger and irritability, and 
decreased energy and self-esteem.  The GAF score was 50. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF score of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

However, the examination showed only mild anxiety.  
Additionally, the veteran was oriented without evidence of a 
psychosis.  Furthermore, insight and judgment were described 
as fair and there was no suicidal or homicidal ideation.  

It is the Board's judgment that the current symptoms and 
findings relative to the veteran's service-connected 
disability do not satisfy the criteria for a 100 percent 
evaluation under either the old or the revised rating 
criteria.  The evidence does not suggest that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  See 38 C.F.R. § 4.132, Diagnostic Code 9502 
(effective prior to November 7, 1996).  

Additionally, the medical evidence does not establish that 
there is total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9423 (effective after 
November 7, 1996).

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis, which permits a 
rating in excess of 70 percent for the veteran's service-
connected undifferentiated somatoform disorder with irritable 
syndrome and history of Gilbert's syndrome.


ORDER

Entitlement to an increased rating for undifferentiated 
somatoform disorder with irritable syndrome (psychological 
factors effecting a gastrointestinal condition) and history 
of Gilbert's syndrome is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 12 -


